Citation Nr: 0113490	
Decision Date: 05/11/01    Archive Date: 05/15/01

DOCKET NO.  95-33 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Hartford, Connecticut


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for residuals of a right L 
3-4 hemilaminectomy based on surgery at a VA Medical Center 
(VAMC) in September 1984.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel



INTRODUCTION

The veteran had active service from July 1966 to April 1969, 
and from February 1977 to July 1979.  This appeal originally 
arose from a June 1991 rating action which denied 
compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 351 (now § 1151) for residuals of a right L 3-4 
hemilaminectomy based on surgery at a VAMC in September 1984.  

In November 1991, in the case of Gardner v. Derwinski, 1 Vet. 
App. 584 (1991), aff'd sub nom. Gardner v. Brown, 5 F. 3d 
1456 (Fed. Cir. 1993), aff'd Brown v. Gardner, 513 U.S. 115 
(1994), the U.S. Court of Appeals for Veterans Claims (Court) 
invalidated 38 C.F.R. § 3.358(c)(3), part of the regulation 
applicable to claims under 38 U.S.C.A. § 1151.  In March 
1992, the veteran filed a Notice of Disagreement in this 
appeal.  In April 1992, the RO notified the veteran of a VA-
wide stay of consideration of claims affected by the Gardner 
decision.  In March 1995, amended regulations were published 
deleting the fault or accident requirement of 38 C.F.R. 
§ 3.358, in order to conform the regulations to the U.S. 
Supreme Court's decision.  By rating action of August 1995, 
the RO denied compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for residuals of a right L 
3-4 hemilaminectomy based on surgery at a VAMC in September 
1984 under the amended regulations.

By decision of July 1997, the Board of Veterans Appeals 
(Board) remanded this case to the RO for further development 
of the evidence.  By decision of March 2000, the Board denied 
compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for residuals of a right L 3-4 
hemilaminectomy based on surgery at a VAMC in September 1984.  
Thereafter, the veteran appealed the Board's decision to the 
Court.

This case is currently before the Board pursuant to an 
October 2000 Order of the Court that vacated the Board's 
March 2000 decision with respect to the 38 U.S.C.A. § 1151 
issue, and remanded that issue to the Board for action 
consistent with instructions contained in the VA Secretary's 
August 2000 Motion for Remand.  

In a statement of September 1999, the veteran claimed service 
connection for a low back disorder as secondary to his 
service-connected post-traumatic stress disorder.  That issue 
has not been adjudicated by the RO and is not properly before 
the Board for appellate consideration at this time, and is 
thus referred to the RO for appropriate action. 

    
REMAND

By Order of October 2000, the Court remanded the issue of 
compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for residuals of a right L 3-4 
hemilaminectomy based on surgery at a VAMC in September 1984 
to the Board for action consistent with instructions 
contained in the VA Secretary's August 2000 Motion for 
Remand.  That Motion instructed the Board to ensure that the 
appellant was provided a thorough and contemporaneous 
examination wherein the examiner should specifically be 
directed to provide an opinion regarding the extent of the 
appellant's back disability(ies) and whether such may be 
attributed to the VA surgery performed in 1984.  

In addition, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal by virtue of the enactment on 9 November 2000 of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of the VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supercedes the decision of the Court 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. 6 November 
2000) (per curiam Order), which had held that the VA cannot 
assist in the development of a claim that is not well-
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099-2100 (2000); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Because of the change in the law brought 
about by the VCAA, a remand in this case is also required for 
compliance with the notice and duty to assist provisions 
contained in the new law.  In addition, because the RO has 
not yet considered whether any additional notification or 
development action is necessary under the VCAA, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (O.G.C. Prec. 
16-92).  In an effort to assist the RO, the Board has 
reviewed the claims folder and identified certain assistance 
that must be rendered to comply with the VCAA.  However, it 
is the RO's responsibility to ensure that all appropriate 
development is undertaken in this case.  Under the 
circumstances, this case is REMANDED to the RO for the 
following action:

1. The RO must review the claims folder 
and ensure that all notification and 
development action required by the 
VCAA is completed.  In particular, the 
RO should ensure that the new 
notification requirements and 
development procedures contained in 
§§ 3 and 4 of the VCAA (to be codified 
as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, and 5107) are fully 
complied with and satisfied. 

2. The RO should contact the veteran and 
request him to furnish the names and 
addresses of, and the dates of 
treatment and evaluation by, all 
providers of medical treatment and 
evaluation for his low back disorder 
from July 1999 to the present time.  
He should be requested to sign and 
submit appropriate forms authorizing 
the release to the VA of medical 
records from non-VA providers.  
Thereafter, the RO should contact any 
and all specified medical providers 
and request them to furnish copies of 
all requested records of treatment and 
evaluation of the veteran for a low 
back disorder from July 1999 to the 
present time.  All records received, 
and all responses from the medical 
providers, should be associated with 
the claims folder.

3. After the above development has been 
completed, the veteran should be 
afforded a special VA examination of 
his low back by a board-certified 
neurosurgeon to determine the nature 
of his back disability(ies) and 
whether such may be attributed to the 
VA surgery performed in 1984.  The 
examiner must be furnished the 
veteran's claims folder, to include 
any additional evidence received in 
connection with the above development, 
and a copy of this Remand Order for 
review prior to the examination, and 
must state for the record that such 
have been reviewed. The examiner 
should review the extensive record and 
determine the nature and extent of the 
veteran's back disability(ies) 
immediately prior to the September 
1984 VA surgery (i.e., the physical 
condition which the specific surgical 
treatment was designed to relieve), 
and compare that physical condition to 
the nature and extent of the back 
disability(ies) subsequent to the 
surgery.  The examiner should 
determine whether the veteran has 
arachnoiditis or any other diagnosed 
entity which was not present until 
after the September 1984 VA surgery.  
Such tests as the examiner deems 
necessary should be performed.  The 
examiner should then render an opinion 
for the record as to whether it is at 
least as likely as not that there was 
additional back disability(ies) 
resulting from an aggravation of an 
existing back disability suffered as a 
result of VA surgical treatment 
administered in September 1984.  If 
the answer to any of the foregoing 
questions is in the affirmative, the 
examiner should further express an 
opinion as to whether such additional 
back disability was certain to result 
from, or intended to result from, the 
VA surgical treatment administered in 
September 1984.  The examiner should 
also render an opinion for the record 
as to whether the dural tear and 
ligament nick were necessary 
consequences of properly-administered 
VA surgery in September 1984 and, if 
not, whether there were any 
identifiable residuals of either the 
tear or the nick.  The clinical 
findings and reasons upon which the 
opinions are based should be clearly 
set forth.

4. Following completion of the foregoing, 
the RO must review the claims folder 
and ensure that all of the 
aforementioned development action has 
been conducted and completed in full, 
including all notification and 
development required by the VCAA.  If 
any development is incomplete, 
appropriate corrective action should 
be undertaken.

Thereafter, the RO should review the evidence and determine 
whether the veteran's claim may now be granted.  If not, he 
and his representative should be furnished an appropriate 
Supplemental Statement of the Case, and the case should be 
returned to the Board for further appellate consideration.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


